Bigelow, J.
In the case of Commonwealth v. Blood, 4 Gray, 31, it appeared affirmatively on the evidence introduced by the government, that a different offence was attempted to be proved before the jury from that shown before the magistrate, and of which the defendant was there convicted. But if the proof at the trial corresponds with the allegations in the complaint, the jury may presume the offence proved to be the same as that proved before the magistrate, in the absence of any evidence to the contrary. Commonwealth v. Hogan, 11 Gray,

Exceptions overruled.